Citation Nr: 9915678	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-11 366	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico




THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include C5-C6 bulging disc and C6-C7 herniated 
nucleus pulposus.




ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel




REMAND

The appellant had active duty from August 1974 to November 
1974.  There appear to be additional periods of inactive duty 
for training (INACDUTRA) and active duty for training 
(ACDUTRA) with the Puerto Rico National Guard (PRANG) and he 
was a guard member for many years.  The exact training dates 
require confirmation as his claims arise from a period of 
either ACDUTRA, or INACDUTRA

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
San Juan, Puerto Rico Regional Office (hereinafter RO), of 
the Department of Veterans Affairs (hereinafter VA).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and to ensure full compliance 
with due process requirements.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998). This duty to 
assist involves obtaining relevant medical reports, opinions, 
and examinations where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet.App. 461 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990). 

The appellant contends, in essence, that he suffers from back 
injuries incurred either in a injury when he lost his balance 
and fell on the stairs in a PRANG armory in November 1993 
during INACDUTRA, or in a softball game during ACDUTRA in 
October 1995.  Specifically, it is noted that he apparently 
sprained his shoulder and back in November 1993, and again 
sprained his back pitching in an August 1995 softball game. 
Back examinations and x-rays were negative.  He was on sick 
call numerous times with complaints, and received treatment 
for his back disorder apparently while attending INACDUTRA or 
ACDUTRA.  This treatment has continued up to the present 
time.  It is asserted that the current pathology at issue 
stems from the recorded back sprains.

The service evidence consists of extensive PRARNG medical 
records.  Before rendering a decision, it must be determined 
whether the appellant was on ACDUTRA status, or any form of 
active duty status during the period from November 1993 to 
the present time.  The significance, if any, of 
incapacitation pay must also be determined.

In addition, PRARNG medical records indicate the appellant is 
a truck driver for General Wholesalers, in his civilian job.  
It is unclear exactly what other duties the appellant may 
have performed in his employment.  It is unclear whether 
there are sick day records, physical examination reports, or 
other documents that may assist in the adjudication of this 
claim.  These records are not of file at this time and should 
be obtained.  

It is the opinion of the Board that the aforementioned 
records pertaining to the appellant's back disorder, if they 
can be obtained, might be probative as to the etiology of 
currently demonstrated back pathology.

In addition, while a VA examiner in August 1997diagnosed; 
lumbar radiculopathy; cervical lumbar paravertebral myositis; 
bulging discs; herniated nucleus pulposus; discogenic 
disease; and a hemangioma; no opinion as to the etiology of 
this back pathology was given.  In view of the medical 
evidence, it is unclear what the etiology of the appellant's 
back disorders may be.  Clarification is needed on this point 
prior to entry of an appellate decision.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should contact the appellant to 
determine the names, addresses, and dates 
of any treatment, and of any physicians, 
hospitals, or treatment centers 
(military, private, or VA ) who provided 
him with relevant treatment for his back 
disorders, from 1974 to the present time, 
if any, not already associated with the 
claims file.  In addition, employer 
information and releases should be 
obtained to ascertain whether the 
employer might have physical 
examinations, illness reports, workmen's 
compensation claims, information 
concerning accommodations that may have 
been made, or other pertinent 
information.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran, to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claims.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998)

2. The RO should attempt to obtain 
appellant's personnel records from the 
PRARNG, not already associated with the 
claims file and associate them with the 
claims folder.  If not available, the RO 
should establish the reason for the non-
availability.  If the records have been 
sent to the National Personnel Record 
Center (NPRC) or other appropriate 
organization, an effort to obtain 
appellant's service, and ARNG personnel 
records from NPRC or other appropriate 
organization should be made.  

3. The RO should determine the 
appellant's military status during the 
period from August 1974 to the present 
time.  In particular, whether he was on 
periods of active duty, ACDUTRA, or 
INACDUTRA during this time, and, if so, 
the inclusive dates.   Specifically, the 
time periods involved in the pertinent 
claimed injuries should be verified as to 
what type of duty, if any, the appellant 
was on.  The assistance of the appellant 
is requested as needed as to this 
activity.

4.  Following the above actions, the 
veteran should be scheduled for VA 
examination(s) for orthopedic and 
neurologic findings with respect to the 
issues under review.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail. 
The entire claims folders should be 
reviewed by the examiner(s), and a 
statement to that effect must be included 
in the examination report.

The examiner(s) are requested to render 
an opinion, with the degree of 
probability expressed, regarding;

(a) Whether currently manifested back 
orthopedic or neurologic pathology, is 
causally or etiologically related to 
military service, INACDUTRA, OR ACDUTRA 
injuries-or post-service trauma, or some 
other cause or causes.  

(b) Whether, based on what is medically 
known about causes or possible causes of 
neurologic pathology, that any back 
disorder was caused by the appellant's 
ACDUTRA or INACDUTRA injuries, if any, as 
opposed to some other factor or factors. 

(c) Whether the ACDUTRA or INACDUTRA 
injuries, if any, aggravated or 
contributed to or accelerated any 
degenerative process, and/or neurologic 
disorder in his back.  The term 
"aggravated" used herein refers to 
post-service aggravation of a non- 
service-connected disability by a 
service- connected disability, to wit: an 
increase in severity of a non-service- 
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition. See Allen v. 
Brown, 7 Vet. App. 439 (1995). 

(d) If so, to what extent, stated in 
terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors, such as trauma, if any?

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports. If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinion requested, the 
report must be returned to the examiner 
for corrective action. 38 C.F.R. § 4.2 
(1998). "If the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes." Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  The RO should then readjudicate the 
issues on the basis of all the evidence 
of record and with application of all 
appropriate legal theories.  In the event 
the benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case. It is 
requested that the supplemental statement 
of the case specifically set forth the 
reasons and bases for the decision. 

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


